DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 5, line 5, after “primary windings” add --configured to be connected to an electrical system--.
Cancel Claims 17-25.

Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a yoke supporting the first number of primary windings and the second number of secondary windings; and 
a movable armature to selectively electromagnetically couple the second number of secondary windings to a first winding of the first number of primary windings in response to at least one of an imbalance condition between the phases and a loss of at least one phase of the electrical system while a second winding of the first number of primary windings is disconnected from the electrical system.
Claim 5 recites, inter alia, at least two primary windings configured to be connected to an electrical system extending about respective ones of the at least two primary limbs; 
a secondary winding extending about the secondary limb; and 
an armature opposite the yoke and extending outwardly from the secondary limb, the armature being movable to selectively couple the secondary winding with a first winding of the at least two primary windings while a second winding of the at least two primary windings is disconnected from the electrical system.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837